 



Exhibit 10.18
PARTIAL WAIVER OF AUTOMATIC OPTION GRANT
     Reference is made that certain Restated Omnibus Incentive Plan (Formerly
the Restated 1988 Executive Stock Option Plan) (the “Plan”) of CorVel
Corporation, a Delaware corporation (the “Company”), as amended and restated
through June 27, 2006. Pursuant to Article III of the Plan, on the date of the
Company’s annual stockholders meeting, each eligible non-employee Board member
of the Company shall automatically be granted a non-statutory option (the
“Automatic Grant”) to purchase three thousand (3,000) shares of the Company’s
Common Stock, as adjusted from time to time pursuant to the terms of the Plan.
On December 8, 2006, the Company effectuated a three-for-two stock split in the
form of a 50% stock dividend (the “Stock Split”). Accordingly, pursuant to the
terms of Section II.A.(ii) of Article III and Section V.C.(iii) of Article I of
the Plan, the number of shares of the Company’s Common Stock for which the
Automatic Grant shall be made subsequent to the Stock Split was automatically
adjusted to equal an aggregate of four thousand five hundred (4,500) shares as a
result of the Stock Split. On August 2, 2007, at the Company’s 2007 annual
stockholders meeting, the undersigned became entitled to receive an Automatic
Grant for four thousand five hundred (4,500) shares of the Company’s Common
Stock.
     By executing below, the undersigned, as a non-employee Board member of the
Company, hereby permanently and irrevocably waives his right to receive the
option adjustment for the additional one thousand five hundred (1,500) shares of
the Company’s Common Stock that resulted from the Stock Split (the “Option
Adjustment”), such that the Automatic Grant granted to him on August 2, 2007
shall only entitle him to purchase an aggregate of three thousand (3,000) shares
of the Company’s Common Stock, as adjusted for any future stock splits, stock
dividends and the like occurring after the date hereof. The undersigned further
represents and warrants that he has not exercised any of the Option Adjustment
and that he is receiving nothing else in any way in consideration, substitution
or replacement of such Option Adjustment that is being waived hereby.

          Date: NON-EMPLOYEE BOARD MEMBER:
      /s/       Name            ACCEPTED AND ACKNOWLEDGED:

CORVEL CORPORATION
      /s/ DANIEL J. STARCK       Daniel J. Starck      Chief Executive Officer
(Principal Executive Officer)   

 